UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6076


GEORGE GRAVES,

                    Plaintiff - Appellant,

             v.

WESTFORD HEALTH SERVICE; YONAS SISAY, MD,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-01709-PWG)


Submitted: July 28, 2021                                          Decided: August 18, 2021


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Graves, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         George Graves, a Maryland prisoner, seeks to appeal the district court’s order

granting summary judgment in favor of Defendants on his 42 U.S.C. § 1983 complaint.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on July 17, 2019. Graves filed his notice of

appeal, at the earliest, on January 5, 2020. See Houston v. Lack, 487 U.S. 266, 276 (1988)

(establishing prison mailbox rule). Because Graves failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

deny Graves’ motions for assignment of counsel and his motion to strike the court’s order

declining to reopen the appeal period. *




        We previously remanded this case to the district court for the limited purpose of
         *

determining whether the appeal period should be reopened under Rule 4(a)(6). The district
court declined to reopen the appeal period, and we see no reason to disturb the court’s
judgment.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3